Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/909592, filed on 10/1/2014.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-19, 23, 25-29 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7 and 9-12 of U.S. Patent No. 11,025930. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims of the instant application are encompassed by the limitations of the ‘930 patent. 
Particularly all of the limitations of claims 15 and 25  of the instant application are encompassed by claims 1 and 4-5 and 7 and 10-11 respectively of the ‘930 patent. The notable exception is that the ‘930 patent relates to classifying the pictures into a plurality of layers that comprise layer sets, whereas the instant application relates to classifying pictures into a plurality of sub-layers that comprise layer sets. However, the instant application does not recite layers or make any distinction between a ‘layer’ and a ‘sub-layer’ hence the ‘sub-layer’ of the instant application is encompassed by the ‘layer’ of the ‘930 patent because a sub-layer is a type of layer. 
Further note the following claim correspondences:
Claims 16 and 26 of the instant application are encompassed by claims 3 and 9 of the ‘930 patent respectively;
Claims 17 and 27 of the instant application are encompassed by claims 6 and 12 of the ‘930 patent respectively;  
Claims 18 and 28 of the instant application are encompassed by claims 1 and 7 of the ‘930 patent respectively; 
  Claims 19 and 29 of the instant application are encompassed by claims 5 and 11 of the ‘930 patent respectively, note that claims 5 and 11 of the ‘930 describe adjusting a frame rate by frame interpolation which inherently increases frame-rate; 
Claims 23 and 33 of the instant application are encompassed by claims 6 and 12 of the ‘930 patent respectively; 

Allowable Subject Matter
Subject to the rejections for double patenting above claims 15-34 are otherwise allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 15 and 25 require a receiver to receive a one or more video streams, the video streams including encoded image data of pictures in layer sets, classifying the image into a plurality of sub-layers which are divided into the layer sets with at least one video stream including pictures with decoding timings a predetermined timings, the position of the first layer is higher than the second layer,  decoding the image data, detecting a switching portion within the video stream, where the display period time is switched from the timing of the first sequences of pictures to that of a second sequence of pictures, , the display period time of the picture is obtained from time scale information of a VPS or an SPS and the frame rate of the first sequence is different than the frame rate of the second sequence.
The closest prior arts are Deshpande and Shi. Deshpande discloses video streams in a number of layer sets including pictures with decoding timings, with timings of a first, higher layer, being intermediate the timings of a second layer, extracting the video data according to decoding capabilities, detecting switching portions and switching from a first frame rate to a second framerate at the switching portions. Deshpande further discloses VPS and SPS used in the encoding format (Deshpande par. 33 and 87). Shi further discloses that the display period of the pictures may depend on the frame-rate of the video. However, as noted by the applicant (Remarks pgs. 9-10) neither Deshpande nor Shi explicitly disclose including frame rate information in the VPS or SPS as required by claims 15 and 25. 
Dependent claims 16-24 and 26-34 depend from claims 15 and 25 respectively and are allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248. The examiner can normally be reached Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMIAH C HALLENBECK-HUBER/               Primary Examiner, Art Unit 2423